DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on July 13, 2022.  Claims 2, 8 and 13 have been canceled.  Claims 1, 4, 6, 7, 9, 11, 12, 14 and 15 have been amended.  Claims 1, 3-7, 9-12, 14 and 15 are still pending and presented for further examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach nor suggest wherein: the URLs at the plurality of levels include a first-level URL recorded in the webpage content and a multi-level URL recorded by a webpage script in the webpage content; and the multi-level URL is recorded in a script content of the webpage script; rewriting the URLs at the plurality of levels in the webpage content into the corresponding anti-blocking URLs according to the preset encryption algorithm includes: rewriting the first-level URL in the webpage content to a corresponding anti- blocking URL according to the preset encryption algorithm, and adding an advertisement anti-blocking script to the webpage content to cause the advertisement anti-blocking script to rewrite the multi-level URL into a corresponding anti-blocking URL in a third access request according to the preset encryption algorithm, when the advertisement anti-blocking script detects that the webpage script initiates the third access request for the multi-level URL in combination with all the elements of the independent  claims.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
July 29, 2022